UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-5445 NAME OF REGISTRANT: VANGUARD FENWAY FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD GROWTH EQUITY FUND ISSUER: ADOBE SYSTEMS INCORPORATED TICKER: ADBE CUSIP: 00724F101 MEETING DATE: 4/16/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: EDWARD W. BARNHOLT ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: MICHAEL R. CANNON ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: JAMES E. DALEY ISSUER YES FOR FOR PROPOSAL #1D: ELECTION OF DIRECTOR: CHARLES M. GESCHKE ISSUER YES FOR FOR PROPOSAL #1E: ELECTION OF DIRECTOR: SHANTANU NARAYEN ISSUER YES FOR FOR PROPOSAL #02: APPROVAL OF THE AMENDMENT OF THE ADOBE ISSUER YES FOR FOR
